Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims  1, 4, 6-9, 11, 12, 14-17, 26, and 27 are allowable.  Claim 1 is generic to the species of locations identified on page 4 of the Requirement for Restriction/Election mailed on 08/31/2021.  Claim 14 has been fully examined and is also allowable, and is therefore no longer withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Bryan on 07/11/2022.

The application has been amended as follows: 

In the claims: 

In claim 11, line 2 the phrase --by weight-- has been added immediately following the phrase “linezolid Form II”.

In claim 11, line 2, the phrase --by weight-- has been added immediately following the word “iohexol”.  

Claims 19-25 and 29-31 have been cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated on page 2 of the Office action mailed on 05/06/2022, the examiner finds Applicant’s arguments filed 01/27/2022, see pages 8 and 11, that linezolid form II exhibits surprisingly better suspendability than a different polymorph of linezolid in the inventive formulation containing iohexol and poloxamer 407 are found persuasive. See also page 33 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 6-9, 11, 12, 14-17, 26, and 27 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617